DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimberger (US 5807241) in view of Do et al. (US 2020/0237189 A1).
Regarding claim 1, Heimberger discloses an endoscope, comprising: a controllable curved tube (col. 5, ll. 32-37); wherein an insertion portion of the endoscope (col. 5, ll. 32-37) is provided with the controllable curved tube; the controllable curved tube comprises a plurality of circular tube sections (1”/2”; Figs. 4 and 6) connected in series (Figs. 4 and 6); a first C-shaped engaging portion (39; Fig. 6) is arranged at a first 
However, Heimberger does not specifically disclose a control device configured to control the controllable curved tube to bend. Do teaches an analogous endoscope (1) having an analogous controllable curved tube (A; Fig. 1) wherein a control device (Fig. 1; G/9) is provided to control the controllable curved tube to bend (par. [0107] and [0110]). It would have been obvious to one having ordinary skill in the art to have provided the control device of Do to the endoscope of Heimberger in order to control the bending of the tube. 
Regarding claim 2, Heimberger in view of Do disclose the endoscope according to claim 1, wherein, the first included angle ranges from 10.degree. to 90.degree. (Figs. 4 and 6).
Regarding claim 3, Heimberger in view of Do disclose the endoscope according to claim 1, wherein, a second included angle is formed between an opening direction of the second C-shaped engaging portion (32; Fig. 4) and the axial direction of the first circular tube section, wherein the second C-shaped engaging portion (32; Fig. 4) belongs to the first circular tube section, and the second included angle ranges from 10.degree. to 90.degree. (Figs. 4 and 6).
Regarding claim 4, Heimberger in view of Do disclose the endoscope according to claim 1, wherein, the first end of the each circular tube section is circumferentially provided with two sets of first C-shaped engaging portions (39; Fig. 6) and first C-shaped notches (38; Fig. 6) opposite to each other (col. 6, ll. 27-23), the second end of the each circular tube section is circumferentially and oppositely provided with two sets of second C-shaped engaging portions (32; Fig. 4), second C-shaped notches (34; Fig. 4) and spherical protrusions (31; Fig. 4), wherein the second C-shaped notches (34; Fig. 4) and the spherical protrusions (31; Fig. 4) are engaged with the two sets of first C-shaped engaging portions (39; Fig. 6), after being engaged, a gap is formed between the two adjacent circular tube sections (Fig. 5), and the gap is arranged to separate the two sets of first C-shaped engaging portions (39; Fig. 6) or the two sets of second C-shaped engaging portions (32; Fig. 4) and the gap extends along a circumferential direction of the each circular tube section (Fig. 4).
Regarding claim 5, Heimberger in view of Do disclose the endoscope according to claim 4, wherein, at least one groove (Figs. 4 and 6 – groove formed between 33 and 37 and/or 40 and 41) is arranged on a tube section wall located at the gap formed between the two adjacent circular tube sections, and the at least one groove extends in the circumferential direction of the each circular tube section (Figs. 4 and 6).
Regarding claim 6, Heimberger in view of Do disclose the endoscope according to claim 1, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), 
Regarding claim 7, Heimberger in view of Do disclose the endoscope according to claim 6, wherein, the each circular tube section is further provided with at least one fixing portion (Do: 630/631; Figs. 8 and 9) configured to fix the at least one traction wire (Do: 9); and the at least one fixing portion (Do: 630/631; Figs. 8 and 9) is uniformly distributed in a circumferential direction of the each circular tube section (Do: par. [0104]-[0105]).
Regarding claim 8, Heimberger in view of Do disclose the endoscope according to claim 7, wherein, the at least one fixing portion (Do: 630/631; Figs. 8 and 9) is a circular tube (Do: circular opening of 631) fixedly connected on an inner wall of the each circular tube section (Do: Figs. 8 and 9).
Regarding claim 9, Heimberger in view of Do disclose the endoscope according to claim 1, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 10, Heimberger in view of Do disclose the endoscope according to claim 1, wherein, the controllable curved tube is formed by cutting a metal tubular material (abstract; Do: par. [0116]).
Regarding claim 11, Heimberger in view of Do disclose the endoscope according to claim 2, wherein, the control device (Do: 9/G) comprises at least one traction wire 
Regarding claim 12, Heimberger in view of Do disclose the endoscope according to claim 3, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 13, Heimberger in view of Do disclose the endoscope according to claim 4, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 14, Heimberger in view of Do disclose the endoscope according to claim 5, wherein, the control device (Do: 9/G) comprises at least one traction wire (Do: 9; par. [0107]), and the at least one traction wire (Do: 9) passes through a first end of the plurality of circular tube sections (Do: 6) connected in series (par. [0110]-[0111]), and is fixedly connected to an outermost circular tube section located on a second end of the plurality of circular tube sections connected in series (Do: par. [0107]).
Regarding claim 15, Heimberger in view of Do disclose the endoscope according to claim 2, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 16, Heimberger in view of Do disclose the endoscope according to claim 3, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 17, Heimberger in view of Do disclose the endoscope according to claim 4, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; applicant has not claimed a controllable curved tube having circular tube sections of differing lengths). 
Regarding claim 18, Heimberger in view of Do disclose the endoscope according to claim 5, wherein, a curvature of the controllable curved tube changes as a length of the each circular tube section at a position corresponding to the controllable curved tube changes (curvature capable of changing as the length of the tube section changes; 
Regarding claim 19, Heimberger in view of Do disclose the endoscope according to claim 2, wherein, the controllable curved tube is formed by cutting a metal tubular material (abstract; Do: par. [0116]).
Regarding claim 20, Heimberger in view of Do disclose the endoscope according to claim 3, wherein, the controllable curved tube is formed by cutting a metal tubular material (abstract; Do: par. [0116]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795